PER CURIAM.
Kevin Jerome Fuell appeals the district court’s order denying relief on his motion filed under 18 U.S.C.A. § 3582(c) (West 2000), and motion to dismiss the indict*174ment under Fed.R.Crim.P. 12(b)(2). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Fuell, No. CR-93-138 (E.D.Va. Sept. 7, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.